United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
DEPARTMENT OF THE AIR FORCE,
ROBBINS AIR FORCE BASE, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-476
Issued: October 18, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 10, 2009 appellant filed a timely appeal of a September 14, 2009 Office of
Workers’ Compensation Programs’ merit decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $1,405.50 during the period March 19, 2007 through April 11, 2009 for which she
was not at fault; and (2) whether the Office properly denied waiver of recovery of the
overpayment; (3) whether the Office properly directed recovery of the overpayment.
FACTUAL HISTORY
On March 31, 2004 appellant, then a 43-year-old aircraft electrician, filed a traumatic
injury claim alleging that she sustained a concussion, blurred vision, neck pain and loss of
strength in the right side of her body when a door post fell on the back of her head. On June 3,
2004 the Office accepted her claim for cervical strain and concussion. It entered appellant on the

periodic rolls on June 9, 2004. Appellant returned to part-time work on September 27, 2004.
She stopped work on December 10, 2004.
Appellant returned to part-time work on
January 12, 2006.
Appellant’s attending physician found that she was totally disabled on March 19, 2007.
Appellant filed a claim for compensation on March 22, 2007 requesting wage-loss compensation
from March 19 through 30, 2007. Her earnings and leave statement indicated that she was
enrolled in optional life insurance code BC at $24.15 a pay period as of March 17, 2007. The
Office authorized compensation benefits for March 19 through April 14, 2007, but did not make
a deduction for optional life insurance. It entered appellant on the periodic rolls on April 16,
2007 but did not include a deduction for optional life insurance. Appellant married on May 6,
2008 and the Office increased her compensation benefits to the augmented rate, but did not
include optional life insurance deductions.
Appellant completed a continuation of life insurance coverage on October 6, 2008 for
basic life insurance, but not Option A standard optional insurance. Beginning April 12, 2009,
the Office withheld optional life insurance premiums. It calculated the amount of payment for
optional life insurance from March 19, 2007 through April 11, 2009.
On August 3, 2009 the Office made a preliminary determination that appellant received
an overpayment of compensation in the amount of $1,405.50 for the period March 19, 2007
through April 11, 2009 because premiums for optional life insurance were not deducted from her
benefits. It calculated the overpayment as follows: for Option B, $47,000.00 multiplied by .09
equaling 4.23 or 8.46 biweekly, then multiplied by 5 = $42.30, then multiplied by 27, 28 day pay
periods, equals $1,142.10. Option A for the period March 19, 2007 through April 11, 2009
resulted in $.90 multiplied by 2 to reach the biweekly cost of $1.80, which was then multiplied
by 27, 28-day pay periods, to equal $48.60. Option C for the period March 20, 2005 through
January 21, 2006 equaled $.60 multiplied by 2 to reach the biweekly amount of $1.20 which was
then multiplied by 4 to reach $4.80 and then multiplied by 11, 28-day pay periods, to reach
$52.80. Options C for the period March 19, 2007 through April 11, 2009 resulted in $.60
multiplied by 2 to reach the biweekly amount of $1.20 which was multiplied by 5 to equal $6.00
which was then multiplied by 27, 28-day pay periods, to reach $162.00. The sum of these
amounts total $1,405.50. Appellant was informed of her review options if she wished to
challenge the overpayment or to request waiver of recovery of the overpayment. If she sought
waiver of the overpayment, she was directed to submit, within 30 days, financial information by
completing an overpayment recovery questionnaire.
Appellant requested that the Office make a decision based on the written evidence and
submitted an overpayment recovery questionnaire on August 14, 2009. She did not list any
monthly income and her monthly expenses were $420.00 for rent, $400.00 for food, $100.00 for
clothing and $400.00 for utilities. Appellant also listed $350.00 in miscellaneous expenses. She
listed debts with monthly payments totaling $833.00. Appellant stated that her checking account
balance was $175.00.
By decision dated September 14, 2009, the Office finalized the overpayment
compensation in the amount of $1,405.50 for which appellant was not at fault. It denied waiver
of recovery of the overpayment, finding that the overpayment recovery questionnaire was not

2

properly completed as appellant did not provide her monthly income. The Office requested full
payment within 30 days and stated if this was not received the employer would be asked to offset
her salary.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act provides that the United States shall pay
compensation for the disability or death of an employee resulting from personal injury sustained
while in the performance of his duty.1 When an overpayment has been made to an individual
because of an error of fact or law, adjustment shall be made under regulations prescribed by the
Secretary of Labor by decreasing later payments to which the individual is entitled.2
Under the Federal Employees’ Group Life Insurance Program (FEGLI), most civilian
employees of the Federal Government are eligible to participate in basic life insurance and one
or more of the options.3 The coverage for basic life insurance is effective unless waived4 and the
premiums for basic and optional life coverage are withheld from the employee’s pay.5 When an
underwithholding of life insurance premiums occurs, the entire amount is deemed an
overpayment because the Office must pay the full premium to the Office of Personnel
Management upon discovery of the error.6
ANALYSIS -- ISSUE 1
There is no dispute about the fact or amount of the overpayment. Appellant sustained an
injury in the performance of duty on March 31, 2004 and received compensation for her
disability. Although she had authorized deductions for basic life insurance and optional life
insurance, the Office failed to deduct any premiums from her compensation for optional life
insurance coverage. This error caused an overpayment of compensation. It provided a
worksheet showing the amount of the various premiums for optional life insurance that should
have been deducted. This amount totaled $1,405.50. The Board will affirm the September 14,
2009 decision on the issues of fact and amount of overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of the Act provides that when an overpayment of compensation occurs
“because of an error of fact of law,” adjustment or recovery shall be made by decreasing later

1

5 U.S.C. § 8102(a).

2

Id. at § 8129(a).

3

Id. at § 8702(a).

4

Id. at § 8702(b).

5

Id. at § 8707.

6

Id. at § 8707(d). See Keith H. Mapes, 56 ECAB 130 (2004); James Lloyd Otte, 48 ECAB 334 (1997).

3

payment to which the individual is entitled.7 The only exception to this requirement that an
overpayment must be recovered is set forth in section 8129(b):
“Adjustment or recovery by the United States may not be made when incorrect
payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of the Act or would be against
equity and good conscience.”
A finding that the employee was without fault is not sufficient, in and of itself, for the
Office to waive the overpayment. The Office must exercise it discretion to determine whether
recovery of the overpayment would “defeat the purpose of the Act or would be against equity
and good conscience,” pursuant to the guidelines provided in the implementing federal
regulations.
Section 10.436 of the implementing regulations8 provide that recovery of an overpayment
will defeat the purpose of the Act if recovery would cause hardship to a currently or formerly
entitled beneficiary such that: (a) the beneficiary from whom the Office seeks recovery needs
substantially all of her current income, including compensation benefits, to meet current ordinary
and necessary living expenses; and (b) the beneficiary’s assets do not exceed the resource base of
$4,800.00 for an individual.9 An individual is deemed to need substantially all of his or her
current income to meet current ordinary and necessary living expenses if monthly income does
not exceed monthly expenses by more than $50.00. In other words, the amount of monthly funds
available for debt repayment is the difference between current income and adjusted living
expenses (i.e., ordinary and necessary living expenses plus $50.00).10
Recovery of an overpayment is considered to be against equity and good conscience
when any individual, in reliance on such payments or on notice that such payments would be
made, gives up a valuable right or changes her position for the worse.11 Conversion of the
overpayment into a different form, such as food, consumer goods, real estate, etc., from which
the claimant derived some benefit, is not to be considered a loss.12
ANALYSIS -- ISSUE 2
The Office found that appellant was without fault in the creation of the overpayment. It
informed her that she needed to explain her reasons for seeking waiver, complete a recovery
7

Id. at § 8129(a).

8

20 C.F.R. § 10.436.

9

Id. at § 10.436; Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions,
Chapter 6.200.6.a(1)(b) (October 2004).
10

Id.

11

20 C.F.R. § 10.437(b).

12

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6.b(3) (October 2004).

4

questionnaire form and submit financial documents to support her claimed income and expenses.
It advised her to submit her response within 30 days.
The overpayment recovery questionnaire is designed to obtain the financial information
to determine whether adjustment or recovery would defeat the purpose of the Act. Appellant did
not fully complete the overpayment recovery questionnaire provided by the Office or otherwise
submit financial documentation to establish that recovery of the overpayment would defeat the
purpose of the Act. Although appellant is without fault in the creation of the overpayment, she
nevertheless bears responsibility for providing the financial information necessary to support a
request to waive recovery of the overpayment. Section 10.438 of the regulations state that a
claimant who received an overpayment is responsible for providing information about income,
expenses and assets to the Office so that it may determine whether recovery of the overpayment
would defeat the purpose of the Act or be against equity and good conscience.13 Failure to
submit the information, which will also be used to determine a repayment schedule if necessary,
within 30 days of a request from the Office, will result in a denial of a waiver of recovery of the
overpayment and no further requests for waiver will be considered until the information is
submitted.14
Appellant did not submit the necessary financial evidence in this case to establish that
recovery of the overpayment would defeat the purpose of the Act or be against equity and good
conscience. The Board finds that the Office did not abuse its discretion in denying waiver of
recovery of the overpayment.
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where the Office seeks recovery from continuing compensation under the Act. Section
10.441(a) of the regulations provide:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [the Office] the amount of the
overpayment as soon as the error is discovered or his or her attention is called to
same. If no refund is made, [the Office] shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate
of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship.”15
ANALYSIS -- ISSUE 3
The Board finds that the Office properly directed repayment by requesting refund of the
entire amount of the overpayment. On August 3, 2009 the Office advised appellant of her right
13

20 C.F.R. § 10.148.

14

Id. at § 10.438(b); Robert B. Hutchins, 52 ECAB 344 (2001).

15

Id. at § 10.441.

5

to request a hearing or telephone conference regarding its preliminary determination that an
overpayment had occurred and that, if she wished a waiver of recovery of the overpayment, she
was specifically directed to submit financial information. As noted, appellant did not respond or
submit any financial documentation. The Board finds that the Office properly considered her
circumstance as represented by the record and requested repayment in full.
CONCLUSION
The Board finds that the Office properly determined that appellant received a $1,405.50
overpayment of compensation during the period March 19, 2007 through April 11, 2009. The
Office properly denied waiver and requested repayment of the entire amount.
ORDER
IT IS HEREBY ORDERED THAT the September 14, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 18, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

